Citation Nr: 0002781	
Decision Date: 02/03/00    Archive Date: 02/10/00

DOCKET NO.  95-39 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Entitlement to compensation benefits under the provisions of 
38 U.S.C.A. § 1151 for a cardiovascular disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. Pritchett, Associate Counsel

INTRODUCTION

The veteran had active service from August 1969 to November 
1970.

This matter came before the Board of Veterans' Appeals 
(Board), on appeal from a rating decision by the Sioux Falls, 
South Dakota, Department of Veterans Affairs (VA) Regional 
Office (RO).  In June 1998 the case was remanded for further 
evidentiary development.    


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO. 

2.  There is no competent medical evidence to relate the 
veteran's cardiovascular disorder to his treatment for 
gastrointestinal pathology at a VA medical center in April 
and May 1992.


CONCLUSION OF LAW

The veteran's claim of entitlement to compensation under 38 
U.S.C.A. § 1151 for a cardiovascular disorder not well 
grounded.  38 U.S.C.A. §§ 1151, 5107(a) (West 1991); 
38 C.F.R. §§ 3.102, 3.358 (1999).    


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's claim for compensation under 38 U.S.C.A. § 1151 
was received in July 1994.

A review of the VA records reveals that the veteran was 
evaluated in April 1992 for complaints of pain and a bulge in 
the groin area.  A complaint of heartburn was also noted.  
His blood pressure was 152/91.  Examination revealed 
tenderness in the epigastrium and the right epididymis 
although no palpable hernia was noted.  The assessments were 
suspected gastroesophageal reflux disease (GERD), peptic 
ulcer disease (PUD), duodenal ulcer disease, and epididymitis 
or occult right inguinal hernia.  An upper gastrointestinal 
series was scheduled.

During his gastrointestinal work-up in May 1992, the veteran 
stated that he had abdominal pain and that he was still 
having abdominal discomfort shortly after eating.  His blood 
pressure was 120/80.  An upper gastrointestinal series and a 
flexible sigmoidoscopy were performed and duodenal spasms and 
thickening consistent with early duodenitis were noted.  The 
assessment was duodenitis.  

A November 27, 1992 Huron Regional Emergency Center (Huron) 
record revealed that the veteran was transported to the 
facility unconscious after he had been complaining of 
crushing chest pain.  He was revived and continued to report 
similar complaints.  Cliff Matushin, D.O., attended the 
veteran.  The veteran was very pale and diaphoretic.  A 
treatment note described the symptom as retrosternal pain.  
He related a history of bleeding dyspepsia.  The impression 
was acute "poststernal" myocardial infarction.  Once 
stabilized, he was transferred to the McKennan Hospital.

In a history and physical report, K. M. Kavanaugh, M.D., from 
McKennan Hospital (McKennan) stated that the veteran was in 
his usual state of good health until the evening of November 
27, 1992, when he had the sudden onset of acute crushing 
substernal chest pain.  He also had diaphoresis and dyspnea.  
The pain radiated into his jaw and down his arms.  The 
veteran related that he had never had a pain like it and 
certainly had never had pain that bad.  An acute 
posterolateral myocardial infarction was diagnosed at Huron 
by electrocardiogram (EKG).  He was transferred to McKennan.  
Dr. Kavanaugh noted that the veteran had peptic ulcer disease 
with a long-standing history of intermittent dyspepsia, that 
upper GI and flexible sigmoidoscopy revealed early ulcers.  
The chest X-ray from Huron did not reveal any acute disease.  
The impressions were acute posterolateral myocardial 
infarction including EKG changes consistent with an ongoing 
acute myocardial infarction and elevated transaminases.  
Urgent cardiac catheterization and possible emergent 
angioplasties were recommended and performed.

A December 1992 letter from Cliff Matushin, D.O., states that 
he treated the veteran in the emergency room on November 27, 
1992 for chest pain.  An EKG was markedly abnormal.  Eminase 
thrombolytic therapy was of essentially no benefit.  The 
veteran was transferred to a hospital that could employ 
interventional cardiac catheterization immediately.  Prior to 
the angioplasty the veteran had an episode of ventricular 
fibrillation and sudden cardiac death.  After the procedures 
he did quite well.  The letter is negative regarding the 
veteran's GI symptoms.

In a January 1993 statement, Dr. Matushin stated that based 
on his conversations with the veteran and his treatment of 
the veteran, he felt that the veteran's cardiac condition was 
a long-standing one.  The veteran had related that he 
underwent evaluation for chest pain diagnosed as 
gastrointestinal dysfunction earlier in 1992.   He was 
treated with Tagamet, but continued to have chest pain until 
his acute myocardial infarction.  He believed that the 
veteran's original chest pain was anginal rather than gastric 
and that the VA may well have overlooked it.  He stated that 
had the VA performed appropriate stress testing the veteran 
very likely would not have incurred his myocardial infarction

VA outpatient treatment records reflect that the veteran was 
seen in April, May and December 1992.  As stated earlier, the 
April and May evaluations were for what the veteran described 
as groin and lower gastrointestinal pain.  The December 1992 
records are post-myocardial infarction.

An April 1993 VA hospital summary noted that the veteran 
presented with a complaint of gradually increasing chest 
pressure and shortness of breath for two to three months.  He 
denied congestive heart failure type symptoms or exertional 
symptoms.  Cardiac catheterization was performed.  
Percutaneous transluminal angioplasty was unsuccessful due to 
the chronic nature of the lesion.  It was felt that the 
veteran's chest pain symptoms were likely non-cardiac and 
that his right coronary artery lesion had already been 
collateralized with sufficient flow.  

During the veteran's personal hearing in August 1996 he 
testified that he was treated at the VA in May 1992 for 
complaints of chest pain of at least a year and pain in his 
groin.  He sought treatment because the pains seemed to be 
getting stronger.  On one occasion he had to lay down and 
double over.  He got sweaty but he did not realize it at the 
time.  He told his doctor how the pain had gotten to the 
point that it doubled him over.  The doctor gave him 
medications for his epididymis and Tagamet for what he said 
was a gastric problem, treating it like an ulcer.  

The veteran testified that an upper gastrointestinal series 
was performed in June.  Several hours after that they 
erroneously performed a flexible sigmoidoscopy scheduled for 
another patient.  However, his doctor convinced him to 
complete the procedure as it would probably have been done in 
the future.  The tests indicated that he possibly had the 
beginning of ulcers and increased his Tagamet dosage.  He was 
to return in 30 days but did not return.  He continued to 
have chest pain, but did not seek any more treatment by any 
medical experts until his heart attack on November 27, 1992.  
The veteran testified that he did not have any medical 
documentation of any cardiac damage in May 1992.  A doctor 
told him that the little fingers that grew across his heart 
were signs that could have been picked up.  The veteran 
stated that Dr. Matushin was not a cardiologist.

Following a June 1998 remand, additional medical records were 
obtained and associated with the claims folder.  In October 
1998, the veteran underwent a VA cardiac examination.  It was 
indicated by the examiner that the veteran's entire VA 
medical center medical records and his claims folder were 
reviewed.  The report recited the chronology of the veteran's 
GI and cardiac complaints, his treatment records and the 
opinions of Dr. Matushin.  On examination the veteran had a 
regular rate and rhythm, Grade I-II/VI systolic murmur at PII 
and at the left lower sternal border.  No S3, S4 or 
pericardial rub was appreciated.  

The assessments included atherosclerotic coronary vascular 
disease status post acute posterior inferior wall myocardial 
infarction on November 26, 1992.  The examiner stated that it 
was his strong medical opinion that the veteran's myocardial 
infarction was not symptomatic until the date of infarction 
because he described the pain as of a sudden onset, acute 
crushing substernal chest pain like a ton of bricks sitting 
on his chest and associated with diaphoresis and dyspnea with 
radiation to his jaw and down his arms.  He noted that the 
veteran told Dr. Kavanaugh that he had never had similar pain 
or such bad pain.  The examiner found that this was a 
completely different symptom from what he described when he 
was treated for abdominal and epididymal pain by the VA.  He 
stated that Dr. Matushin's inflammatory opinion was 
inaccurate according to those facts.  He also noted that the 
upper GI barium study by the VA did document moderate spasm 
and fold thickening of the duodenal bulb and proximal 
descending duodenum consistent with duodenitis.  

Analysis

A person claiming VA benefits must meet the initial burden of 
submitting evidence "sufficient to justify a belief in a 
fair and impartial individual that the claim is well 
grounded."  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 
Vet. App. 78, 91 (1990); Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  A claim that is well grounded is plausible, 
meritorious on its own, or capable of substantiation.  
Murphy, 1 Vet. App. at 81; Moreau v. Brown, 9 Vet. App. 389, 
393 (1996).  For purposes of determining whether a claim is 
well grounded, the Board presumes the truthfulness of the 
supporting evidence.  Arms v. West, 12 Vet. App. 188, 193 
(1999); Robinette v. Brown, 8 Vet. App. 69, 75 (1995); King 
v. Brown, 5 Vet. App. 19, 21 (1993). 

The rules concerning claims under 38 U.S.C.A. § 1151 were 
amended effective October 1. 1997.  That provision was 
subsequently amended; however, those amendments were made 
applicable only to claims filed on or after October 1, 1997. 
See Pub. L. No. 104-204 § 422(b)(1), (c), 110 Stat. 2926-27 
(1996) (found at 38 U.S.C. § 1151 note) (subsection (c) 
nullifying October 1, 1996, effective date set forth in 
subsection (b)(1)); see also 38 U.S.C. § 1151 (1998); Brown 
v. Gardner, 513 U.S. 115 (1994); Boggs v. West, 11 Vet.App. 
334, 343-44 (1998) (noting that revised section 1151 applies 
only to claims filed on or after "October 7 [sic], 1997", 
pursuant to specific provision of statute). Hence, the 
earlier version of section 1151 quoted above [hereafter 
referred to as "prior section 1151"] is applicable to the 
instant case, as the claim was received in July 1994.

Prior to October 1, 1997, 38 U.S.C.A. § 1151 provided that, 
where a veteran suffers an injury or an aggravation of an 
injury resulting additional disability by reason of VA 
hospital, medical or surgical treatment, disability 
compensation shall be awarded in the same manner as if such 
additional disability were service connected.  Applicable 
regulations provided that, in determining whether additional 
disability resulted from a disease or injury or an 
aggravation of an existing disease or injury suffered as a 
result of VA hospitalization, medical or surgical treatment, 
it will be necessary to show that additional disability is 
actually the result of such disease or injury or aggravation 
of an existing disease or injury and not merely coincidental 
therewith.  38 C.F.R. § 3.358(c) (1997).

For reasons stated below, this claim is not well-grounded.  
The applicable version section 1151 provided that benefits 
for a disability compensable thereunder "shall be awarded in 
the same manner as if such disability . . . were service[ 
]connected", 38 U.S.C. § 1151.  The Court holds that the 
requirements for a well-grounded claim under this section 
are, paralleling those set forth in Caluza, supra, generally 
as follows: (1) Medical evidence of a current disability; (2) 
medical evidence, or in certain circumstances lay evidence, 
of incurrence or aggravation of an injury as the result of 
hospitalization, medical or surgical treatment, or the 
pursuit of a course of vocational rehabilitation under 
chapter 31 of title 38, United States Code; and (3) medical 
evidence of a nexus between that asserted injury or disease 
and the current disability.  Jones v. West, 12 Vet App 460 
(1999).

While the veteran has heart disease presently, medical 
evidence is lacking to show that the heart disease was 
aggravated as a result of VA hospitalization, medical or 
surgical treatment.  Furthermore, the veteran has not 
submitted a credible nexus statement.   

The Board has considered the veteran's testimony regarding 
the symptoms he related to a VA physician in April and May 
1992, what he was told by Dr. Matushin and his opinions 
regarding the onset of his coronary condition.  His testimony 
is contradicted by the records of both the VA, which noted 
groin/lower abdominal pain, Huron emergency room records, 
which noted crushing chest pain and Dr. Kavanaugh, whom he 
told that this was a new kind of pain and worse than any 
previous pain.  His testimony regarding what a physician told 
him, filtered as it was through a layman's sensibilities, is 
simply too attenuated and inherently unreliable to constitute 
"medical" evidence.  See Robinette v. Brown, 8 Vet.App. 69, 
(1995).  Where the determinative issue involves a medical 
diagnosis, there must be competent medical evidence; lay 
assertions of medical status do not constitute competent 
medical evidence.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); and Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992) (holding that lay persons are not competent to offer 
medical opinions).

Since Dr. Kavanaugh has offered no opinion regarding the 
onset of the veteran's coronary condition, the medical 
evidence consists, in large part, of the opinions of Dr. 
Matushin and the October 1998 VA examiner.  It is obvious 
that Dr. Matushin never reviewed the VA medical records, but 
based his opinion on the history related by the veteran.  
Medical history recorded by an examiner without additional 
enhancement or analysis is not competent medical evidence.  
LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  The Board is 
not bound to accept opinions of physicians who make diagnoses 
and who necessarily rely on a history as related by the 
appellant.  The diagnoses can be no better than the facts 
alleged by the appellant.  See Swann v. Brown, 5 Vet.App. 229 
(1993).  

The October 1998 examination included a physical examination 
as well as a review of all the records in the claims file.  
It was the examiner's strong medical opinion that the veteran 
did not have cardiac symptoms until the night of the 
myocardial infarction.  He based his opinion on a review of 
the VA medical records, his examination of the veteran , and 
the veteran's descriptions of the pain.  

In conclusion, the evidence does not provide a basis for a 
well-grounded claim.  


ORDER

Entitlement to VA disability compensation for a 
cardiovascular disorder, pursuant to the provisions of 38 
U.S.C.A. § 1151 is denied.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals



 

